Exhibit 10.1

EXECUTION VERSION

€450,000,000

BELDEN INC.

(a Delaware corporation)

3.375% Senior Subordinated Notes due 2027

PURCHASE AGREEMENT

June 27, 2017



--------------------------------------------------------------------------------

June 27, 2017

Deutsche Bank AG, London Branch

As Representative for the several Initial Purchasers

Winchester House

1 Great Winchester Street

London

EC2N 2DB

United Kingdom

Ladies and Gentlemen:

Belden Inc., a Delaware corporation (the “Company”), proposes to issue and sell
to the several purchasers named in Schedule I hereto (the “Initial Purchasers”),
for whom Deutsche Bank AG, London Branch is acting as Representative (in such
capacity, the “Representative”), €450,000,000 aggregate principal amount of its
3.375% Senior Subordinated Notes due 2027 (the “Notes”), which will be
unconditionally guaranteed on a senior subordinated basis as to principal,
premium, if any, and interest (the “Guarantees” and together with the Notes, the
“Securities”) by the subsidiaries of the Company named in Schedule II hereto
(each individually, a “Guarantor” and collectively, the “Guarantors”). The Notes
will be issued pursuant to an Indenture ( the “Indenture”), dated as of the
Closing Date (as defined in Section 2), among the Company, the Guarantors,
Deutsche Trustee Company Limited, as Trustee (the “Trustee”), and Deutsche Bank
AG, London Branch, as Principal Paying Agent, and Deutsche Bank Luxembourg S.A.,
as Transfer Agent and Registrar.

The Notes will be issued only in the form of global notes registered in the name
of a common depositary for EuroClear System (“Euroclear”) and Clearstream
Banking société anonyme (“Clearstream”), or a nominee of such common depositary.
This Purchase Agreement (this “Agreement”) and the Indenture are hereinafter
collectively referred to as the “Transaction Documents” and the execution and
delivery of the Transaction Documents and the transactions contemplated herein
and therein are hereinafter referred to as the “Transactions.”

The Notes (and the related Guarantees) will be offered and sold through the
Initial Purchasers without being registered under the Securities Act of 1933, as
amended (the “Securities Act”), to qualified institutional buyers in compliance
with the exemption from registration provided by Rule 144A under the Securities
Act, and in offshore transactions in reliance on Regulation S under the
Securities Act (“Regulation S”). The Initial Purchasers have advised the Company
that they will offer and sell the Notes purchased by them hereunder in
accordance with Section 3 hereof as soon as the Representative deems advisable.

Concurrently with the issuance of the Notes, the Company will conduct a tender
offer for any and all of its outstanding 5.5% Senior Subordinated Notes due 2022
upon the terms and subject to the conditions set forth in that certain Offer to
Purchase dated June 27, 2017 (such tender offer, the “Tender Offer”).



--------------------------------------------------------------------------------

In connection with the sale of the Notes, the Company has prepared a preliminary
offering memorandum, dated June 27, 2017 (including the information incorporated
by reference therein, the “Preliminary Memorandum”), an Offering Memorandum (as
defined below) and a Final Memorandum (as defined below). The Final Memorandum,
the Preliminary Memorandum and the Offering Memorandum are each referred to
herein as a “Memorandum.” Each Memorandum sets forth certain information
concerning the Company, the Guarantors, the Securities, the Transaction
Documents and the Transactions. The Company hereby confirms that it has
authorized the use of the Preliminary Memorandum and the Offering Memorandum,
and any amendment or supplement thereto, in connection with the offer and sale
of the Notes by the Initial Purchasers.

Prior to the time when the sales of the Notes were first made (the “Time of
Sale”), the Company has prepared and delivered to the Initial Purchasers a
pricing supplement (the “Pricing Supplement”), dated June 27, 2017. In
connection with the sale of the Notes, the Company has prepared an electronic
road show (the “Company Additional Written Information”). The Pricing Supplement
together with the Preliminary Memorandum is referred to herein as the “Offering
Memorandum.”

Promptly after the Time of Sale, and in any event no later than the second
business day following the Time of Sale, the Company will prepare and deliver to
each Initial Purchaser a Final Offering Memorandum , dated the date hereof
(including the information incorporated by reference therein, the “Final
Memorandum”), which will consist of the Preliminary Memorandum with such changes
therein as are required to reflect the information contained in the Pricing
Supplement.

1. Representations and Warranties of the Company and the Guarantors. The Company
and the Guarantors jointly and severally represent and warrant to, and agree
with, each of the Initial Purchasers that:

(a) The Offering Memorandum at the Time of Sale did not and, at the Closing
Date, will not contain; the Company Additional Written Information (when taken
together with the Offering Memorandum), at the Time of Sale did not and, at the
Closing Date, will not contain; and the Final Memorandum, and any amendment or
supplement thereto, as of its date and as of the Closing Date will not, in each
case, contain any untrue statement of a material fact or, in each case, omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; provided, however,
that the representations or warranties set forth in this paragraph shall not
apply to statements in or omissions from any Memorandum and the Company
Additional Written Information made in reliance upon and in conformity with
information furnished in writing to the Company by the Initial Purchasers
expressly for use therein, as specified in Section 12. The Company and the
Guarantors have not distributed or referred to and will not distribute or refer
to any written communication (as defined in Rule 405 of the Securities Act) that
constitutes an offer to sell or solicitation of an offer to buy the Notes other
than (i) the Preliminary Memorandum, (ii) the Offering Memorandum, (iii) the
Final Memorandum and (iv) the Company Additional Written Information. The
statistical and industry data included in each Memorandum are based on or
derived from sources that the Company believes to be reliable and accurate in
all material respects.

 

2



--------------------------------------------------------------------------------

(b) The Company has been duly organized and is validly existing as a corporation
in good standing under the laws of the State of Delaware. The Company is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except where the
failure to so qualify or be in good standing would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. “Material Adverse
Effect” shall mean a material adverse change in or effect on (i) the business,
operations, properties, assets, liabilities, earnings, financial condition,
results of operations or management of the Company and its Subsidiaries (as
defined below), considered as one enterprise, whether or not in the ordinary
course of business, or (ii) the ability of the Company and each Guarantor to
perform its obligations under the Notes, the Guarantees or the Transaction
Documents.

(c) Each of the Company and each Guarantor has full power (corporate and other)
to own or lease its properties and conduct its business as described in each
Memorandum; and each of the Company and each Guarantor has full power (corporate
and other) to enter into the Transaction Documents and to execute, deliver and
perform the Securities and to carry out all the terms and provisions hereof and
thereof to be carried out by it.

(d) The capitalization of the Company is as set forth in the Offering Memorandum
and the Final Memorandum under the caption “Capitalization.” All of the issued
shares of capital stock of the Company have been duly authorized and validly
issued and are fully paid and nonassessable; and none of the outstanding shares
of capital stock of the Company was issued in violation of the preemptive or
other similar rights of any security holder of the Company.

(e) Each Subsidiary (as defined in Rule 405 under the Securities Act) of the
Company (each, a “Subsidiary”) has been duly incorporated or organized, is
validly existing as a corporation, partnership or limited liability company, as
the case may be, in good standing under the laws of the jurisdiction of its
incorporation or organization, has the power and authority to own its property
and to conduct its business as described in the Offering Memorandum and the
Final Memorandum and is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect; all of the issued shares of capital stock or other
ownership interests of each Subsidiary (and, in the case of entities which are
not wholly-owned as set forth on Schedule III hereto, all of the issued shares
of capital stock or other ownership interests of each such entity that are owned
by the Company or any of its Subsidiaries) have been duly and validly authorized
and issued, are fully paid and non-assessable, and are owned directly or through
wholly-owned Subsidiaries by the Company, free and clear of all liens,
encumbrances, equities or claims, except as otherwise described in the Offering
Memorandum and the Final Memorandum.

 

3



--------------------------------------------------------------------------------

(f) No Subsidiary is prohibited, directly or indirectly, from paying any
dividends to the Company, from making any other distribution on such
Subsidiary’s capital stock or other ownership interests, from repaying to the
Company any loans or advances to such Subsidiary from the Company or from
transferring any of such Subsidiary’s property or assets to the Company or any
other Subsidiary, except as provided by applicable laws or regulations, by the
Indenture, by that certain term loan credit agreement, dated October 3, 2013, by
and among the Company, Belden Finance 2013 LP, the Lenders party thereto and
Wells Fargo Bank, National Association, as administrative agent, as amended by
that certain Amendment No. 1, dated August 13, 2015, by that certain amended and
restated credit agreement, dated May 16, 2017, by and among, inter alios, the
Company, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, or as disclosed in the Offering Memorandum and the Final
Memorandum.

(g) Ernst & Young LLP, who has either audited or conducted an interim review of
the Company’s historical consolidated financial statements included or
incorporated by reference in the Offering Memorandum and the Final Memorandum
and delivered its report with respect to the Company’s audited historical
consolidated financial statements in the Offering Memorandum and the Final
Memorandum, is an independent registered public accounting firm with respect to
the Company within the meaning of the Securities Act and the applicable rules
and regulations thereunder and the rules and regulations of the Public Company
Accounting Oversight Board.

(h) The historical consolidated financial statements (including the notes
thereto) of the Company and its consolidated Subsidiaries included and/or
incorporated by reference in the Offering Memorandum and the Final Memorandum
fairly present the financial position, results of operations, cash flows and
changes in stockholders’ equity of the Company and its consolidated Subsidiaries
as of the dates and for the periods specified therein; since the date of the
latest of such financial statements, there has been no change nor any
development or event involving a prospective change which, individually or in
the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect; such financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved (except as otherwise expressly disclosed in the notes thereto)
and comply in all material respects as to form with the applicable accounting
requirements of Regulation S-X under the Securities Act; the information set
forth under the caption “Summary – Summary Consolidated Historical Financial
Data of Belden Inc.” in the Offering Memorandum and the Final Memorandum has
been fairly extracted from the financial statements of the Company and its
consolidated Subsidiaries, fairly presents the information included therein and
has been compiled on a basis consistent with that of the audited financial
statements included and/or incorporated by reference in the Offering Memorandum
and the Final Memorandum. The interactive data in eXtensible Business Reporting
Language incorporated by reference in the Preliminary Memorandum, the

 

4



--------------------------------------------------------------------------------

Offering Memorandum and the Final Memorandum fairly present the information
called for in all material respects and have been prepared in accordance with
the Securities and Exchange Commission’s (the “Commission”) rules and guidelines
applicable thereto.

(i) Subsequent to the respective dates as of which information is given in the
Offering Memorandum and the Final Memorandum, (i) none of the Company and its
Subsidiaries have incurred any liability or obligation, direct or contingent, or
entered into any transaction in each case not in the ordinary course of
business; (ii) the Company has not purchased any of its outstanding capital
stock and, except for regular quarterly dividends on the common stock, par value
$0.01 of the Company in amounts per share that are consistent with past
practice, has not declared, paid or otherwise made any dividend or distribution
of any kind on any class of its capital stock; and (iii) there has not been any
change in the capital stock, short-term debt or long-term debt of the Company
and its Subsidiaries, except, with respect to (i) through (iii) of this
Section 1(i), as disclosed in the Offering Memorandum and the Final Memorandum
or as would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(j) The Company and its Subsidiaries (taken as a whole) maintain (a) effective
internal control over financial reporting as defined in Rule 13a-15 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and (b) a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; and (v) the interactive data in
eXtensible Business Reporting Language incorporated by reference in the
Preliminary Memorandum, the Offering Memorandum and the Final Memorandum fairly
present the information called for in all material respects and are prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

(k) The Company maintains an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that is designed
to ensure that information required to be disclosed by the Company in reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure. The Company
and its Subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act.

(l) This Agreement has been duly authorized, executed and delivered by the
Company and each Guarantor.

 

5



--------------------------------------------------------------------------------

(m) The Indenture has been duly authorized by the Company and each Guarantor
and, on the Closing Date, will have been duly executed and delivered by the
Company and each Guarantor and, assuming due authorization and execution thereof
by the Trustee, will constitute the legal, valid and binding obligation of the
Company and each Guarantor, enforceable against the Company and each Guarantor
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law); and the Indenture will conform
in all material respects to the description thereof in the Offering Memorandum
and the Final Memorandum.

(n) On the Closing Date, the Indenture will conform, in all material respects,
to the requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and to the rules and regulations of the Commission applicable
to an indenture that is qualified thereunder.

(o) The Notes have been duly authorized by the Company and, on the Closing Date,
when executed and authenticated in the manner provided for in the Indenture and
delivered to and paid for by the Initial Purchasers as provided in this
Agreement, will constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as enforcement thereof is subject to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law), and will be entitled to the benefits of the
Indenture; the Guarantees have been duly authorized by the Guarantors and, on
the Closing Date, upon the due issuance and delivery of the related Notes and
the due endorsement of the Guarantees thereon, will have been duly executed,
endorsed and delivered and will constitute legal, valid and binding obligations
of each of the Guarantors, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law), and will be entitled to the
benefits of the Indenture; and the Notes and the Guarantees will conform in all
material respects to the descriptions thereof in the Offering Memorandum and the
Final Memorandum.

(p) The execution, delivery and performance of this Agreement and the
performance of other Transaction Documents by the Company and each Guarantor,
the issuance and sale of the Notes, the issuance of the Guarantees and the
compliance by the Company and each Guarantor with all of the provisions of the
Notes, the Guarantees, the Indenture and this Agreement and the consummation of
the Transactions will not: (i) violate or conflict with the certificate of
incorporation or by-laws or other constitutive documents of the Company or any
of its Subsidiaries; (ii) conflict with, result in a breach or violation of, or
constitute a default under, any indenture, mortgage, deed of trust or

 

6



--------------------------------------------------------------------------------

loan agreement, stockholders’ agreement or any other agreement or instrument to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries is bound or any of their respective properties are
subject, or any statute, rule or regulation or any judgment, order or decree of
any governmental authority or court or any arbitrator applicable to the Company
or any of its Subsidiaries, except in the case of this clause (ii) for such
conflicts, breaches, violations or defaults that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; or
(iii) (assuming, as to matters of fact, the accuracy of the representations and
warranties of the Initial Purchasers contained herein) require the consent,
approval, authorization, order, registration or filing or qualification with,
any governmental authority or court, or body or arbitrator having jurisdiction
over the Company or any of its Subsidiaries, except (v) such as may be required
under the rules and regulations of the Irish Stock Exchange (the “Exchange”)
with respect to the listing of the Notes on the official list of the Exchange
and admitting the Notes to trading on the Global Exchange Market of the
Exchange, (w) filings on Form 8-K under the Exchange Act disclosing the offer
and sale of the Notes, (x) such as may be required by the securities or Blue Sky
laws of the various states in connection with the offer or sale of the Notes,
(y) such as have been obtained or (z) where the failure to obtain such consents,
approvals, authorizations, orders, registrations, filings or qualifications
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

(q) No legal or governmental proceedings or investigations are pending or, to
the Company’s and the Guarantors’ knowledge, threatened to which the Company or
any of its Subsidiaries is a party or to which any of the properties of the
Company or any of its Subsidiaries is subject, other than proceedings accurately
described in the Preliminary Memorandum, the Offering Memorandum and the Final
Memorandum and such proceedings or investigations that would not, singly or in
the aggregate, result in a Material Adverse Effect.

(r) There are no relationships, direct or indirect, between or among the Company
or any of its Subsidiaries, on the one hand, and the respective directors,
officers, stockholders, customers or suppliers of the Company or any of its
Subsidiaries, on the other hand, that would be required by the Securities Act to
be disclosed in a prospectus were the Notes being issued and sold in a public
offering registered on Form S-1 under the Securities Act that are not so
disclosed in the Offering Memorandum and the Final Memorandum; and there are no
contracts or other documents that would be required by the Securities Act to be
disclosed in a prospectus were the Notes being issued and sold in a public
offering registered on Form S-1 under the Securities Act that are not so
disclosed in the Offering Memorandum and the Final Memorandum.

(s) Each of the Company and each Guarantor is not now nor, after giving effect
to the issuance of the Notes and the Guarantees and the execution, delivery and
performance of the Transaction Documents and the consummation of the
Transactions, will be (in each case on a consolidated basis) (i) insolvent, (ii)
left with unreasonably small capital with which to engage in its anticipated
business or (iii) incurring debts or other obligations beyond its ability to pay
such debts or obligations as they become due.

 

7



--------------------------------------------------------------------------------

(t) The Company and its affiliates (as defined in Rule 501(b) of Regulation D
under the Securities Act (“Regulation D”) (“Affiliates”)) have not distributed
and, prior to the later of (i) the Closing Date and (ii) the completion of the
distribution of the Notes, will not distribute any offering material in
connection with the offering and sale of the Notes other than the Preliminary
Memorandum, the Offering Memorandum, the Final Memorandum, Company Additional
Written Information or any amendment or supplement thereto and other materials,
if any, permitted by the Securities Act and the U.K. Financial Services and
Markets Act 2000 (“FSMA”), or regulations promulgated pursuant to the Securities
Act or FSMA, and approved by the parties to this Agreement.

(u) The statements set forth in the Offering Memorandum and the Final Memorandum
under the caption “Description of Notes,” insofar as they purport to constitute
a summary of the terms of the Notes, and under the captions “Description of
Other Indebtedness” and “Certain United States Federal Income Tax
Considerations,” insofar as they purport to summarize the provisions of the laws
and documents referred to therein, fairly and accurately summarize the subject
matter thereof in all material respects.

(v) The Company and its Subsidiaries have good and marketable title in fee
simple to all items of real property and good and marketable title to all
personal property owned by each of them, free and clear of any pledge, lien,
encumbrance, security interest or other defect or claim of any third party,
except as (x) set forth in the Offering Memorandum and the Final Memorandum or
(y) to the extent the failure to have such title or the existence of such
pledges, liens, encumbrances, security interests or other defects or claims
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. Any property leased by the Company and its Subsidiaries is held under
valid, subsisting and enforceable leases, and there is no default under any such
lease or any other event that with notice or lapse of time or both would
constitute a default thereunder, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(w) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect: no “prohibited transaction” (as
defined in Section 406 of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), including the regulations and published interpretations
thereunder, or Section 4975 of the Internal Revenue Code of 1986, as amended
from time to time (the “Code”)) or failure to satisfy the minimum funding
standard under Section 412 of the Code or Section 302 of ERISA, whether or not
waived, or any of the events set forth in Section 4043(c) of ERISA or the
regulations issued thereunder (other than events with respect to which the
30-day notice requirement under Section 4043 of ERISA has been waived) has
occurred, exists or is reasonably expected to occur with respect to any employee
benefit plan (as defined in Section 3(3) of ERISA) subject to ERISA that the
Company or any of its Subsidiaries maintains, contributes to or has any
obligation to contribute to, or with respect to which the Company or any of its
Subsidiaries has any liability, direct or indirect, contingent or otherwise (a
“Plan”); and except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect: each Plan is in

 

8



--------------------------------------------------------------------------------

compliance with applicable law, including ERISA and the Code; neither the
Company nor any of its Subsidiaries has incurred or expects to incur liability
under Title IV of ERISA (including any liability under Section 4062(e) of ERISA)
with respect to the termination of, or withdrawal from, any Plan; and each Plan
that is intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter, or is maintained pursuant to a master or
prototype plan that is entitled to rely on a favorable opinion letter, from the
Internal Revenue Service and to the Company’s and the Guarantors’ knowledge, no
event has occurred and no condition exists that would reasonably be expected to
result in the revocation of any such determination letter or opinion letter.

(x) Except as disclosed in each Memorandum, no labor dispute with the employees
of the Company or any of its Subsidiaries exists or, to the Company’s and the
Guarantors’ knowledge, is imminent or is threatened which, individually or in
the aggregate, would reasonably be expected to result in a Material Adverse
Effect.

(y) There are no proceedings for a merger, consolidation, liquidation or
dissolution of the Company or any Guarantor or a sale of all or a material part
of the assets of the Company and its Subsidiaries (taken as a whole); and, other
than as disclosed in the Offering Memorandum, no probable material acquisition
by the Company or any Guarantor is pending or contemplated.

(z) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Company and each of its
Subsidiaries owns or otherwise possesses adequate rights to use all patents,
trademarks, service marks, trade names and copyrights, all applications and
registrations for each of the foregoing, and all other technology, data,
proprietary rights and confidential information necessary to conduct their
respective businesses as currently conducted and proposed to be conducted as
described in the Offering Memorandum; the conduct of the Company and its
Subsidiaries’ respective businesses does not infringe, violate or otherwise
conflict with the proprietary rights of any third party except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and none of the Company or any of its Subsidiaries has received
any notice, or is otherwise aware, of any infringement or violation of or
conflict with such rights of any third party, which infringement, violation or
conflict, if the subject of an unfavorable decision, would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(aa) The Company and each of its Subsidiaries is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts and with such deductibles as are prudent in the business in which it is
engaged; and none of the Company or any of its Subsidiaries has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue their respective businesses at a cost that would
not have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(bb) Each of the Company and each of its Subsidiaries has complied with all
laws, ordinances, regulations and orders applicable to the Company and its
Subsidiaries, and their respective businesses, and none of the Company or any of
its Subsidiaries has received any notice to the contrary; and each of the
Company and its Subsidiaries possesses all certificates, authorizations,
permits, licenses, approvals, orders and franchises (collectively, “Licenses”)
necessary to conduct their respective businesses in the manner and to the full
extent now operated or proposed to be operated as described in the Offering
Memorandum and the Final Memorandum, in each case issued by the appropriate
national, regional, local or other governmental or regulatory authorities,
except where the failure to so comply or to possess such Licenses would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(cc) There is and has been no failure on the part of the Company or any of the
Company’s directors or officers, in their capacities as such, to comply in all
material respects with any provision of the Sarbanes Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith, including Section 402
related to loans and Sections 302 and 906 related to certifications.

(dd) (i) The Company and each of its Subsidiaries is and for the applicable
statute of limitations has been in compliance with all applicable federal, state
and local laws, statutes, ordinances, rules, regulations, orders, judgments,
decisions and decrees relating to: occupational health and workplace safety or
pollution or protection of the Environment, including, without limitation, those
relating to the management, Release, cleanup or remediation of Hazardous
Materials (“Environmental Law”);

(ii) The Company and each of its Subsidiaries and their respective operations
and properties has obtained and is in compliance with the conditions of all
permits, authorizations, licenses, approvals and variances necessary under any
Environmental Law for the continued conduct in the manner now conducted of their
respective businesses (“Environmental Permits”);

(iii) Neither the Company nor any of its Subsidiaries has received notice from a
governmental authority alleging any actual or potential liability under or
relating to, or actual or potential violation of, any Environmental Law,
including, for the investigation or remediation of any disposal, Release or
threatened Release of any Hazardous Material; and

(iv) There are no past or present conditions or circumstances, including but not
limited to on-site or off-site Release of any Hazardous Material, at, or arising
out of, the respective businesses, assets and properties of the Company and each
of its Subsidiaries or, to the knowledge of the Company, any business, assets or
properties formerly leased, operated or owned by the Company or any of its
Subsidiaries, which may reasonably be expected to give rise to: (i) liabilities
or obligations incurred by the Company or its Subsidiaries for any cleanup,
remediation or corrective action under any Environmental Law; (ii) claims
against the Company or its Subsidiaries arising under any Environmental Law for
personal injury, property damage, or damage to natural resources;
(iii) liabilities

 

10



--------------------------------------------------------------------------------

or obligations incurred by the Company or its Subsidiaries to comply with any
Environmental Law; or (iv) fines or penalties assessed against the Company or
its Subsidiaries arising under any Environmental Law;

except in the case of subparagraphs (i) through (iv) above, as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, or as disclosed in the Offering Memorandum and the Final
Memorandum.

For purposes of this Section 1(dd):

“Environment” means ambient air, indoor air, surface water, groundwater, soil,
surface and subsurface strata, and natural resources such as wetlands, flora and
fauna;

“Hazardous Material” means any material, substance, chemical, pollutant,
contaminant, waste, product, derivative, compound, mixture, solid, liquid,
mineral or gas, in each case, whether naturally occurring or man-made, that is
hazardous, acutely hazardous or toxic, or that is classified or regulated as
such under Environmental Laws.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within, from or into any building, structure,
facility or fixture.

(ee) (i) Neither the Company nor any Guarantor is in violation of its
certificate of incorporation or its bylaws or comparable organization documents,
as applicable, and (ii) no default or breach exists, and no event has occurred
that, with notice or lapse of time or both, would constitute a default in the
due performance and observation of any term, covenant or condition of any
indenture, mortgage, deed of trust, lease, loan agreement, stockholders’
agreement or any other similar financial agreement or instrument to which the
Company or any of its Subsidiaries is a party or by which the Company or any of
its Subsidiaries is bound or to which any of their respective properties are
subject, except in the case of clause (ii) for such violations, defaults or
breaches that would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(ff) Each of the Company and each of its Subsidiaries has timely filed all
foreign, federal, state and local tax returns that are required to be filed
(taking into account any valid extension) and has paid (or withheld as a
withholding agent) all taxes (whether or not shown on a tax return) required to
be paid by it and any other assessment, fine or penalty levied against it, to
the extent that any of the foregoing is due and payable, except for (i) any tax,
assessment, fine or penalty that is currently being contested in good faith and
for which the Company and its Subsidiaries retains adequate reserves in
accordance with United States generally accepted accounting principles or
(ii) to the extent that any failure to file a return or pay any tax, assessment,
fine or penalty would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. There is no tax deficiency,
assessment or claim that has been asserted against the Company or any of its
Subsidiaries that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

(gg) Except as disclosed in the Offering Memorandum and the Final Memorandum,
there are no contracts, agreements or understandings between the Company or any
of its Subsidiaries and any person granting such person the right to require the
Company or any of its Subsidiaries to file a registration statement under the
Securities Act or to require the Company to include any securities held by any
person in any registration statement filed by the Company under the Securities
Act.

(hh) Neither the Company nor any Guarantor is, nor after giving effect to the
offering and sale of the Notes and the application of the proceeds thereof as
described in the Offering Memorandum and the Final Memorandum will be, an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

(ii) Within the preceding six months, none of the Company or any of its
Affiliates has, directly or through any agent, made offers to sell or sales of
any security of the Company, or solicited offers to buy any securities of the
Company of the same or a similar class as the Notes, other than the Notes
offered or sold to the Initial Purchasers hereunder.

(jj) None of the Company or any of its Affiliates has, directly or through any
person acting on its or their behalf (other than the Initial Purchasers, as to
which no statement is made), offered, solicited offers to buy or sold the Notes
by any form of general solicitation or general advertising (within the meaning
of Regulation D) or in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act.

(kk) None of the Company, any of its Affiliates, nor any person acting on its or
their behalf (other than the Initial Purchasers, as to which no statement is
made), has engaged in any directed selling efforts with respect to the Notes,
and each of them has complied with the offering restrictions requirement of
Regulation S. Terms used in this paragraph have the meanings given to them by
Regulation S.

(ll) None of the Company or any of its Affiliates has taken, directly or
indirectly, any action designed to cause or result in, or which has constituted
or which might reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Notes; nor has the Company or any of its Affiliates paid or
agreed to pay to any person any compensation for soliciting another to purchase
any securities of the Company with respect to the proposed offering of the Notes
(except as contemplated by this Agreement).

(mm) The Notes satisfy the eligibility requirements of Rule 144A(d)(3) under the
Securities Act.

(nn) Assuming the accuracy of the representations and warranties of the Initial
Purchasers in Section 3 hereof and compliance by the Initial Purchasers with the
procedures set forth in Section 3 hereof, it is not necessary in connection with
the offer, sale and delivery of the Notes to the Initial Purchasers in the
manner contemplated by this

 

12



--------------------------------------------------------------------------------

Agreement and disclosed in each Memorandum to register the Notes or the related
Guarantees under the Securities Act or to qualify the Indenture under the Trust
Indenture Act.

(oo) None of the Transactions (including, without limitation, the use of
proceeds from the sale of the Notes) will violate or result in a violation of
Section 7 of the Exchange Act or any regulation promulgated thereunder,
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System.

(pp) There are, and during the last 12 months there have been, no disputes
between the Company and any of its ten largest suppliers (as measured by dollar
volume of goods purchased by the Company) (“Material Suppliers”) or ten largest
customers (as measured by dollar volume of goods sold by the Company) (“Material
Customers”), except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The Company has received no
notice, and is not otherwise aware, of any anticipated dispute with any of its
Material Suppliers and Material Customers, or that (i) any Material Supplier
intends to cease or reduce its supply to the Company or (ii) any Material
Customer intends to cease or reduce its purchases from the Company, except in
each case as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(qq) Except as provided for herein or as disclosed in the Offering Memorandum
and the Final Memorandum, there are no agreements, arrangements or
understandings that will require the payment of any commissions, fees or other
remuneration to any investment banker, broker, finder, consultant or
intermediary in connection with the Transactions, other than the fees or expense
reimbursements to be paid to the dealer manager and the information agent in
connection with the Tender Offer.

(rr) There are no stamp or other issuance or transfer taxes or duties or other
similar fees or charges required to be paid in connection with the execution and
delivery of this Agreement or the issuance or sale by the Company of the Notes.

(ss) None of the Company, the Guarantors, their Subsidiaries or, to the
knowledge of the Company and the Guarantors, any director, officer, agent,
employee or Affiliate of the Company, the Guarantors or any of their
Subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such Persons of Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder (the “FCPA”), the UK
Bribery Act 2010 or any other applicable anti-bribery or corruption law or
statute (the “Anti-Bribery and Corruption Laws”), including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA, the UK Bribery Act 2010, the OECD

 

13



--------------------------------------------------------------------------------

Convention on Bribery of Foreign Public Officials in International Transactions
or similar laws or regulations of any other relevant jurisdiction; and the
Company, the Guarantors, their Subsidiaries and, to the knowledge of the Company
and the Guarantors, its Affiliates have conducted their businesses in compliance
with the Anti-Bribery and Corruption Laws and have instituted and maintain and
enforce policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith and compliance
with, as applicable, the UK Bribery Act 2010, the OECD Convention on Bribery of
Foreign Public Officials in International Transactions and applicable
Anti-Bribery and Corruption Laws of any other relevant jurisdiction. To the
knowledge of the Company and the Guarantors, no actions or investigations by any
governmental or regulatory agency are ongoing or threatened against the Company,
the Guarantors or their Subsidiaries, or any of their directors, officers,
employees, associated parties or persons acting on their behalf in relation to a
breach of the Anti-Bribery and Corruption Laws. The Company will not directly or
indirectly use, lend or contribute the proceeds raised under the Agreement for
any purpose that would breach the Anti-Bribery and Corruption Laws.

(tt) The operations of the Company and its Subsidiaries (i) are and have been
conducted at all times in compliance with the money laundering laws of all
jurisdictions in which the Company and its Subsidiaries conduct business, the
rules and regulations thereunder, and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), (ii) have instituted and will
maintain and enforce policies and procedures designed to ensure compliance with
the Money Laundering Laws; and (iii) confirm and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any of its Subsidiaries, including but not
limited to their respective officers, directors, employees, agents or
affiliates, with respect to the Money Laundering Laws is current, pending or, to
the knowledge of the Company and the Guarantors, threatened. The Company and its
Subsidiaries or any of their respective officers, directors, employees, agents
or affiliates shall not directly or indirectly use the transaction proceeds in a
manner that would breach Money Laundering Laws.

(uu) None of the Company, any of its Subsidiaries or, to the knowledge of the
Company and the Guarantors, any director, officer, agent, employee or Affiliate
of the Company or any of its Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or equivalent EU or United Nations measure
or Her Majesty’s Treasury or any other relevant sanctions laws (collectively,
“Sanctions”) nor is the Company or any of its Subsidiaries located, organized or
resident in a country or territory that is the subject or target of Sanctions,
including, without limitation, the Crimea region of the Ukraine, Cuba, Iran,
North Korea, Sudan and Syria (each, a “Sanctioned Country”); and the Company
will not directly or indirectly use the proceeds of the offering of the Notes,
or lend, contribute or otherwise make available such proceeds to (i) any
Subsidiary, joint venture partner or other person or entity, for the purpose of
financing or facilitating the activities of any person subject to any
then-current U.S.

 

14



--------------------------------------------------------------------------------

sanctions administered by OFAC or any equivalent EU or United Nations measure or
sanctions administered by Her Majesty or any other relevant sanctions laws,
(ii) fund or facilitate any activities of or business in any Sanctioned Country
or (iii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as underwriter,
initial purchaser, advisor, investor or otherwise) of Sanctions. For the past
five years, the Company and its Subsidiaries have not knowingly engaged in and
are not now knowingly engaged in any dealings or transactions with any person or
with any Sanctioned Country that at the time of the dealing or transaction is or
was the subject or the target of Sanctions. With regard to Deutsche Bank, this
representation and warranty shall apply only and if to the extent that it does
not result in a violation of Council Regulation (EC) No. 2271/96 of 22 November
1996 or any applicable anti-boycott laws or regulations.

(vv) Application has been made by the Company and the Guarantors for the Notes
to be admitted to the Official List of the Exchange and admitted to trading on
the Global Exchange Market of the Exchange.

Each certificate signed by any officer of the Company or the Guarantors and
delivered to the Initial Purchasers or their counsel shall be deemed to be a
representation and warranty by the Company or the Guarantors, as the case may
be, to the Initial Purchasers as to the matters covered thereby.

2. Purchase, Sale and Delivery of the Notes. On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell €450,000,000 aggregate principal amount of Notes, and each of the
Initial Purchasers, severally and not jointly, agrees to purchase from the
Company the principal amount of Notes set forth opposite the name of such
Initial Purchaser in Schedule I hereto at a purchase price equal to 98.500% of
the principal amount thereof plus accrued interest from July 6, 2017 (the
“Purchase Price”). One or more certificates in definitive form or global form,
as instructed by the Representative for the Notes that the Initial Purchasers
have severally agreed to purchase hereunder, and in such denomination or
denominations and registered in such name or names as the Representative
requests upon notice to the Company not later than one full business day prior
to the Closing Date (as defined below), shall be delivered by or on behalf of
the Company to a common depositary (the “Common Depositary”) for Euroclear and
Clearstream for the respective accounts of the Initial Purchasers, with any
transfer taxes payable in connection with the transfer of the Notes to the
Initial Purchasers duly paid, against payment by or on behalf of the Initial
Purchasers of the Purchase Price therefor by wire transfer in Federal or other
funds immediately available to the account of the Company. Such delivery of and
payment for the Notes shall be made at the offices of Vinson & Elkins LLP
(“Counsel for the Company”), 1001 Fannin, Suite 2500, Houston, Texas 77002 at
10:00 A.M., London time, on July 6, 2017, or at such other place, time or date
as the Representative and the Company may agree upon, such time and date of
delivery against payment being herein referred to as the “Closing Date.”

 

15



--------------------------------------------------------------------------------

3. Offering of the Notes and the Initial Purchasers’ Representations and
Warranties. Each of the Initial Purchasers, severally and not jointly,
represents and warrants to and agrees with the Company and the Guarantors that:

(a) It is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”).

(b) It will solicit offers for such Notes only from, and will offer such Notes
only to, persons that it reasonably believes to be (A) QIBs or (B) in the case
of offers outside the United States, to persons other than U.S. persons
(“foreign purchasers”, which term shall include dealers or other professional
fiduciaries in the United States acting on a discretionary basis for foreign
beneficial owners (other than an estate or trust)) in reliance upon Regulation S
under the Securities Act that, in each case, in purchasing such Notes are deemed
to have represented and agreed as provided in the Offering Memorandum and the
Final Memorandum under the caption “Notice to Investors.”

(c) It will not offer or sell the Notes using any form of general solicitation
or general advertising (within the meaning of Regulation D) or in any manner
involving a public offering within the meaning of Section 4(a)(2) under the
Securities Act.

(d) With respect to offers and sales outside the United States:

(i) at or prior to the confirmation of any sale of any Notes sold in reliance on
Regulation S, it will have sent to each distributor, dealer or other person
receiving a selling concession, fee or other remuneration that purchases Notes
from it during the distribution compliance period (as defined in Regulation S) a
confirmation or notice substantially to the following effect:

“The Notes covered hereby have not been registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons,
(i) as part of their distribution at any time; or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Notes and July 6,
2017, except in either case in accordance with Regulation S or Rule 144A under
the Securities Act. Terms used above have the meanings given to them by
Regulation S.”;

(ii) such Initial Purchaser has offered the Notes and will offer and sell the
Notes (A) as part of its distribution at any time and (B) otherwise until 40
days after the later of the commencement of the offering and the Closing Date,
only in accordance with Rule 903 of Regulation S or as otherwise permitted in
Section 3(b); accordingly, such Initial Purchaser has not engaged nor will
engage in any directed selling efforts (within the meaning of Regulation S) with
respect to the Notes, and such Initial Purchaser has complied and will comply
with the offering restrictions requirements of Regulation S;

 

16



--------------------------------------------------------------------------------

(iii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the FSMA) received
by it in connection with the issue or sale of any Notes in circumstances in
which Section 21(1) of the FSMA does not apply to the Company or the Guarantors;
and

(iv) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Notes in, from or
otherwise involving the United Kingdom.

Terms used in Sections 3(d)(i) and (ii) have the meanings given to them by
Regulation S.

(e) Each of the Company and the Guarantors acknowledges and agrees that the
Initial Purchasers may offer and sell Notes to or through any of their
respective affiliates and that any such affiliate may offer and sell Notes
purchased by it to or through its affiliated Initial Purchaser.

4. Covenants of the Company. The Company and the Guarantors, jointly and
severally, covenant and agree with the Initial Purchasers that:

(a) The Company will prepare the Offering Memorandum and the Final Memorandum in
the form approved by the Representative and will not amend or supplement the
Offering Memorandum or the Final Memorandum or otherwise distribute or refer to
any “written communication” (as defined under Rule 405 of the Securities Act)
that constitutes an offer to sell or a solicitation of an offer to buy the Notes
(other than the Offering Memorandum, the Final Memorandum and the Company
Additional Written Information) without first furnishing to the Representative a
copy of such proposed amendment or supplement and will not use or file any
amendment or supplement to which the Representative may reasonably object.

(b) The Company will furnish to the Initial Purchasers and to Cahill Gordon &
Reindel LLP (“Counsel for the Initial Purchasers”) concurrently with the Time of
Sale and during the period referred to in paragraph (c) below, without charge,
as many copies of the Offering Memorandum and the Final Memorandum and any
amendments and supplements thereto as they reasonably may request.

(c) At any time prior to the completion of the distribution of the Notes by the
Initial Purchasers, if any event occurs or condition exists as a result of which
the Offering Memorandum or the Final Memorandum, as then amended or
supplemented, would include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, or if it should be
necessary to amend or supplement the Offering Memorandum or the Final
Memorandum, to comply with applicable law, the Company will promptly (i) notify
the Initial Purchasers of the same; (ii) subject to the requirements of
paragraph (a) of this Section 4, prepare and provide to the Initial Purchasers,
at its own

 

17



--------------------------------------------------------------------------------

expense, an amendment or supplement to the Offering Memorandum or the Final
Memorandum, so that the statements in the Offering Memorandum or Final
Memorandum as so amended or supplemented will not, in the light of the
circumstances when the Offering Memorandum or Final Memorandum, is delivered to
a purchaser, be misleading or so that the Offering Memorandum or Final
Memorandum, as amended or supplemented, will comply with applicable law; and
(iii) supply any supplemented or amended Offering Memorandum or Final
Memorandum, to the Initial Purchasers and Counsel for the Initial Purchasers,
without charge, in such quantities as may be reasonably requested.

(d) The Company will (i) qualify the Notes and the Guarantees for sale by the
Initial Purchasers under the laws of such jurisdictions as the Representative
may reasonably designate and (ii) maintain such qualifications for so long as
reasonably required for the resale of the Notes by the Initial Purchasers;
provided, however, that the Company shall not be required to qualify as a
foreign corporation or to take any action that would subject it to general
service of process or subject itself to taxation in any jurisdiction where it is
not presently qualified or so subject. The Company will promptly advise the
Initial Purchasers of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Notes for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

(e) At any time prior to the completion of the distribution of the Notes by the
Initial Purchasers, (x) the Company will deliver to the Initial Purchasers such
additional information concerning the business and financial condition of the
Company as the Initial Purchasers may from time to time reasonably request and
(y) whenever it or any of its Subsidiaries publishes or makes available to the
public (by filing with any regulatory authority or securities exchange or by
publishing a press release or otherwise) any information that would reasonably
be expected to be material in the context of the issuance of the Notes under
this Agreement, shall promptly notify the Initial Purchasers as to the nature of
such information or event. At any time prior to the first anniversary of the
Closing Date, the Company will notify the Initial Purchasers of (i) any decrease
in the rating of the Notes or any other debt securities of the Company by any
nationally recognized statistical rating organization (as defined in
Section 3(a)(62) of the Exchange Act) or (ii) any notice or public announcement
given of any intended or potential decrease in any such rating or that any such
securities rating agency has under surveillance or review, with possible
negative implications, its rating of the Notes, as soon as reasonably
practicable after the Company becomes aware of any such decrease, notice or
public announcement.

(f) The Company will not and will not permit any of its Affiliates to resell any
of the Notes that have been acquired by any of them, other than pursuant to an
effective registration statement under the Securities Act or in accordance with
Rule 144 under the Securities Act.

(g) None of the Company or any of its Affiliates, nor any person acting on its
or their behalf (other than the Initial Purchasers or any of their respective
Affiliates, as to

 

18



--------------------------------------------------------------------------------

which no statement is made) will, directly or indirectly, make offers or sales
of any security, or solicit offers to buy any security, under circumstances that
would require the registration of the Notes under the Securities Act.

(h) None of the Company or any of its Affiliates, nor any person acting on its
or their behalf (other than the Initial Purchasers or any of their respective
Affiliates, as to which no statement is made), will solicit any offer to buy or
offer to sell the Notes by means of any form of general solicitation or general
advertising (within the meaning of Regulation D) or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act.

(i) None of the Company or any of its Affiliates, nor any person acting on its
or their behalf (other than the Initial Purchasers or any of their respective
Affiliates, as to which no statement is made), will engage in any directed
selling efforts (within the meaning of Regulation S) with respect to the Notes,
and each of them will comply with the offering restrictions requirements of
Regulation S.

(j) The Company will apply the net proceeds from the sale of the Notes as set
forth under “Use of Proceeds” in the Offering Memorandum and the Final
Memorandum.

(k) So long as any of the Notes are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, at any time that the Company is not
then subject to Section 13 or 15(d) of the Exchange Act, the Company will
provide at its expense to each holder of the Notes and to each prospective
purchaser (as designated by such holder) of the Notes, upon the request of such
holder or prospective purchaser, any information required to be provided by Rule
144A(d)(4) under the Securities Act. (This covenant is intended to be for the
benefit of the holders, and the prospective purchasers designated by such
holders from time to time, of the Notes.)

(l) The Company will use its reasonable best efforts, in cooperation with the
Initial Purchasers to cause the Securities to be eligible for clearance and
settlement through Euroclear and Clearstream. For so long as the Securities are
eligible for resale in reliance on Rule 144A or Regulation S, if requested by
the Initial Purchasers, the Company will use its reasonable efforts to permit
the Securities to be eligible for settlement through the book entry facilities
of Euroclear and Clearstream.

(m) The Company and the Guarantors will (i) use their reasonable best efforts to
list and to maintain the listing of the Notes on the Official List of the
Exchange for trading on the Global Exchange Market for so long as such Notes are
outstanding and (ii) deliver to the Irish Financial Services Regulatory
Authority and the Exchange copies of the Offering Memorandum, the Final
Memorandum and such other documents, information and undertakings as may be
required in connection with obtaining such listing.

(n) Until completion of the distribution, neither the Company nor any of its
Affiliates will take, directly or indirectly, any action designed to cause or
result in, or which has constituted or which might reasonably be expected to
cause or result in,

 

19



--------------------------------------------------------------------------------

stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Notes, or issue any press release or other
public announcement referring to the offering of the Notes that does not
adequately disclose the fact that stabilizing action may take place with respect
to the Notes. In the event that any stabilization action is taken in accordance
with Regulation (EU) No 596/2014 of the European Parliament and of the Council
of 16 April 2014 (“MAR”), the Company and the Guarantors authorize the
Representatives to make adequate public disclosure of the information required
by MAR and Commission Delegated Regulation (EU) 2016/1052 of 8 March 2016
supplementing Regulation (EU) No 506/2014 of the European Parliament and of the
Council with regard to regulatory technical standards for the conditions to
applicable buy-back programmes and stabilization measures.

(o) For so long as any Notes are outstanding, the Company and its Subsidiaries
will conduct their operations in a manner that will not subject the Company or
any Subsidiary to registration as an investment company under the Investment
Company Act.

(p) Each Note will bear the legend contained in “Notice to Investors” in the
Offering Memorandum and the Final Memorandum for the time period and upon the
other terms stated in the Offering Memorandum and the Final Memorandum.

(q) The Company will not, directly or indirectly, offer, sell, contract to sell
or otherwise dispose of any debt securities of the Company or warrants to
purchase debt securities of the Company substantially similar to the Notes
(other than the Notes offered pursuant to this Agreement) for a period of 60
days after the date hereof, without the prior written consent of the
Representative.

(r) Each of the Company and each Guarantor acknowledges and agrees that each of
the Initial Purchasers is acting solely in the capacity of an arm’s length
contractual counterparty to the Company and each Guarantor with respect to the
offering of the Notes and the Guarantees contemplated hereby (including in
connection with determining the terms of the offering) and not as a financial
advisor or a fiduciary to, or an agent of, the Company, any Guarantor or any
other person. Additionally, no Initial Purchaser is advising the Company, any
Guarantor or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. Each of the Company and each Guarantor
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
Transactions, and the Initial Purchasers shall have no responsibility or
liability to the Company or any Guarantor with respect thereto. Any review by
the Initial Purchasers of the Company, any Guarantor, the Transactions or other
matters relating to the Transactions will be performed solely for the benefit of
the Initial Purchasers and shall not be on behalf of the Company or any
Guarantor.

(s) So long as the Notes are listed on the Official List of the Exchange and the
rules of the Exchange so require, the Company shall maintain a Paying Agent,
Registrar and Transfer Agent in Ireland.

 

20



--------------------------------------------------------------------------------

5. Expenses. (a) Whether or not the Transactions are consummated or this
Agreement is terminated, the Company and the Guarantors, jointly and severally,
will pay or cause to be paid all expenses incident to the performance of their
obligations under this Agreement, including: (i) the fees, disbursements and
expenses of the Company’s counsel and the Company’s accountants in connection
with the issuance and sale of the Notes and all other fees or expenses in
connection with the preparation of each Memorandum and all amendments and
supplements thereto, including all printing costs associated therewith, and the
delivering of copies thereof to the Initial Purchasers, in the quantities herein
above specified, (ii) all costs and expenses related to the transfer and
delivery of the Notes to the Initial Purchasers, including any transfer or other
taxes payable thereon, (iii) the cost of producing any Blue Sky or legal
investment memorandum in connection with the offer and sale of the Notes under
state securities laws and all expenses in connection with the qualification of
the Notes for offer and sale under state securities laws as provided in
Section 4(d) hereof, including filing fees and the reasonable fees and
disbursements of Counsel for the Initial Purchasers in connection with such
qualification and in connection with the Blue Sky or legal investment
memorandum, (iv) all expenses and listing fees incurred in connection with the
application for admission of the Notes on the Global Exchange Market of the
Irish Stock Exchange, (v) any fees charged by rating agencies for the rating of
the Notes, (vi) the costs and charges of the Trustee and any transfer agent,
registrar or depositary, (vii) the cost of the preparation, issuance and
delivery of the Notes, (viii) all costs and expenses relating to investor
presentations, including any “road show” presentations undertaken in connection
with the marketing of the offering of the Notes, including, without limitation,
expenses associated with the production of road show slides and graphics and
fees and expenses of any consultants engaged in connection with the road show
presentations, and (ix) all other costs and expenses incident to the performance
of the obligations of the Company hereunder for which provision is not otherwise
made in this Section. It is understood, however, that except as provided in
Section 5(b) of this Agreement, the Initial Purchasers will pay all of their
costs and expenses, including fees and disbursements of their counsel, transfer
taxes payable on resale of any of the Notes by them and any advertising expenses
connected with any offers they may make.

(b) If the sale of the Notes provided for herein is not consummated because any
condition to the obligations of the Initial Purchasers set forth in Section 6
hereof is not satisfied, because this Agreement is terminated pursuant to
Section 10 hereof or because of any failure, refusal or inability on the part of
the Company or the Guarantors to perform all obligations and satisfy all
conditions on their part to be performed or satisfied hereunder other than by
reason of a default by any of the Initial Purchasers, the Company and the
Guarantors, jointly and severally, will reimburse the Initial Purchasers upon
demand for all reasonable and documented out-of-pocket expenses (including
reasonable counsel fees and disbursements) that shall have been incurred by them
in connection with the proposed purchase and sale of the Notes; provided that in
the case of a termination pursuant to any of clauses (i) (other than a
termination as a result of a suspension in trading in any securities of the
Company), (ii), (iii) or (iv) of Section 10(a) hereof, the Company and the
Guarantors, jointly and severally, will reimburse the Initial Purchasers upon
demand for one-half of all reasonable and documented out-of-pocket expenses
(including reasonable counsel fees and disbursements) that shall have been
incurred by them in connection with the proposed purchase and sale of the Notes.

 

21



--------------------------------------------------------------------------------

6. Conditions to the Initial Purchasers’ Obligations. The obligations of the
several Initial Purchasers to purchase and pay for the Notes shall be subject to
the accuracy of the representations and warranties of the Company and the
Guarantors in Section 1 hereof, in each case as of the date hereof and as of the
Closing Date, as if made on and as of the Closing Date, to the accuracy of the
statements of the Company’s officers made pursuant to the provisions hereof, to
the performance by the Company and the Guarantors of their covenants and
agreements hereunder and to the following additional conditions:

(a) The Initial Purchasers shall have received (i) an opinion and negative
assurance statement, dated the Closing Date, of Counsel for the Company, the
form of which is attached as Exhibit A, and (ii) an opinion, dated the Closing
Date, of Brian E. Anderson, Esq., internal counsel for the Company, the form of
which is attached as Exhibit B.

(b) The Initial Purchasers shall have received an opinion, dated the Closing
Date, of Counsel for the Initial Purchasers, with respect to the issuance and
sale of the Notes and such other related matters as the Initial Purchasers may
reasonably require, and the Company shall have furnished to such counsel such
documents as it may reasonably request for the purpose of enabling it to pass
upon such matters.

(c) The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance reasonably satisfactory to the Initial
Purchasers and Counsel for the Initial Purchasers, from Ernst & Young LLP, an
independent registered public accounting firm, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the historical consolidated financial statements
and certain financial information of the Company included in or incorporated by
reference into the Offering Memorandum and the Final Memorandum; provided that
the letter delivered on the Closing Date shall use a “cut-off date” within three
days of the date of such letter. References to the Offering Memorandum and the
Final Memorandum in this paragraph (c) with respect to either letter referred to
above shall include any amendment or supplement thereto at the date of such
letter.

(d) (i) None of the Company nor any of its Subsidiaries, shall have sustained,
since the date of the latest audited historical consolidated financial
statements included or incorporated by reference in the Offering Memorandum and
the Final Memorandum (exclusive of any amendment or supplement thereto), any
loss or interference with their respective businesses or properties from fire,
explosion, flood, accident or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree (whether domestic or foreign) otherwise than as set forth in the Offering
Memorandum and the Final Memorandum (exclusive of any amendment or supplement
thereto); and (ii) since the respective dates as of which information is given
in the Offering Memorandum and the Final Memorandum (exclusive of any amendment
or supplement thereto), there shall not have been any change in the capital
stock or long-term debt of the Company and its Subsidiaries, considered as one
enterprise, or any change in or effect on or any development having a
prospective change in or effect on the

 

22



--------------------------------------------------------------------------------

business, operations, properties, assets, liabilities, earnings, financial
condition, results of operations or management of the Company and its
Subsidiaries, considered as one enterprise, whether or not in the ordinary
course of business, otherwise than as set forth in the Offering Memorandum and
the Final Memorandum (exclusive of any amendment or supplement thereto), the
effect of which, in any such case described in clause (i) or (ii), is, in the
sole judgment of the Representative, so material and adverse as to make it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Notes on the terms and in the manner described in the Offering Memorandum
and the Final Memorandum (exclusive of any amendment or supplement thereto).

(e) The Initial Purchasers shall have received certificates dated the Closing
Date and in form and substance reasonably satisfactory to the Initial
Purchasers, of (i) the Chief Executive Officer and the Chief Financial Officer
of the Company and (ii) each Guarantor: as to the accuracy of the
representations and warranties of the Company and the Guarantors in this
Agreement at and as of the Closing Date; that the Company and or the applicable
Guarantor(s), as the case may be, have performed all covenants and agreements
and satisfied all conditions on its or their part to be performed or satisfied
at or prior to the Closing Date; and as to the matters set forth in Section 6(d)
(in the case of the certificate from the Company’s officers only).

(f) The Notes shall have received initial ratings by Standard & Poor’s and
Moody’s, and, subsequent to the date hereof, there shall not have been any
decrease in the rating of the Notes or any of the Company’s other debt
securities by any “nationally recognized statistical rating agency”, as that
term is defined by the Commission for purposes of Section 3(a)(62) under the
Exchange Act, and no such organization shall have publicly announced that it has
under surveillance or review its ratings of the Notes or any of the Company’s
other debt securities or any notice or public announcement given of any intended
or potential decrease in any such rating or that any such securities rating
agency has under surveillance or review, with possible negative implications,
its rating of the Notes.

(g) The Notes shall be eligible for clearance and settlement through the Common
Depositary, Euroclear and Clearstream.

(h) On or before the Closing Date, the Initial Purchasers and Counsel for the
Initial Purchasers shall have received such further certificates, documents or
other information as they may have reasonably requested from the Company.

7. [Reserved].

8. Indemnification and Contribution. (a) The Company and each Guarantor, jointly
and severally, agree to indemnify and hold harmless each Initial Purchaser, its
affiliates, directors and officers and each person, if any, who controls (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) any Initial Purchaser against any losses, claims, damages, costs, expenses
or liabilities, joint or several, to which such Initial Purchaser or such other
person may become subject, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged

 

23



--------------------------------------------------------------------------------

untrue statement of any material fact contained in the Preliminary Memorandum,
the Pricing Supplement, any Company Additional Written Information or the Final
Memorandum or any amendment or supplement thereto; or (ii) the omission or
alleged omission to state in the Preliminary Memorandum, the Pricing Supplement,
any Company Additional Written Information or the Final Memorandum or any
amendment or supplement thereto a material fact necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading, and will reimburse, as incurred, each Initial Purchaser and each
such other person for any legal or other expenses reasonably incurred by such
Initial Purchaser or such other person in connection with investigating,
defending against or appearing as a third-party witness in connection with any
such loss, claim, damage, liability or action; provided, however, that the
Company and the Guarantors will not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon
any untrue statement or alleged untrue statement or omission or alleged omission
made in any Preliminary Memorandum, the Pricing Supplement, any Company
Additional Written Information or the Final Memorandum or any amendment or
supplement thereto, in reliance upon and in conformity with written information
furnished to the Company by such Initial Purchaser through the Representative
specifically for use therein as set forth in Section 12 hereof.

(b) Each Initial Purchaser, severally and not jointly, will indemnify and hold
harmless the Company and the Guarantors and their respective affiliates,
directors, officers, and each person, if any, who controls any of the Company or
the Guarantors within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which the Company, the Guarantors, any such affiliates, directors
or officers or such controlling person may become subject, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in the Preliminary Memorandum, the Pricing Supplement,
any Company Additional Written Information or the Final Memorandum or any
amendment or supplement thereto, or (ii) the omission or alleged omission to
state in the Preliminary Memorandum, the Pricing Supplement, any Company
Additional Written Information or the Final Memorandum or any amendment or
supplement thereto a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by such
Initial Purchaser through the Representative specifically for use therein as set
forth in Section 12 hereof and, subject to the limitation set forth immediately
preceding this clause, will reimburse as incurred, any legal or other expenses
reasonably incurred by the Company or the Guarantors or any such affiliates,
directors or officers or such controlling person in connection with
investigating, defending against or appearing as a third-party witness in
connection with, any such loss, claim, damage, liability or action in respect
thereof.

(c) Promptly after receipt by any person to whom indemnity may be available
under this Section 8 (the “indemnified party”) of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against any person from whom indemnity may be sought under this Section 8
(the “indemnifying party”), notify such indemnifying party in writing of the
commencement thereof; but the failure to so notify such

 

24



--------------------------------------------------------------------------------

indemnifying party will not relieve such indemnifying party from (i) any
liability which it may have under paragraphs (a) and (b) of this Section 8 to
the extent it is not materially prejudiced (through the forfeiture of
substantive rights or defenses) as a proximate result of the failure or (ii) any
other liability which it may have to such indemnified party. In case any such
action is brought against any indemnified party, and such indemnified party
notifies the relevant indemnifying party of the commencement thereof, such
indemnifying party will be entitled to participate therein and, to the extent
that it may wish, to assume the defense thereof, jointly with any other
indemnifying party similarly notified, with counsel reasonably satisfactory to
such indemnified party; provided, however, that if the named parties in any such
action (including impleaded parties) include both the indemnified party and the
indemnifying party and the indemnified party shall have concluded, based on
advice of outside counsel, that there may be one or more legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party or that representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them, the indemnifying party shall not
have the right to direct the defense of such action on behalf of such
indemnified party or parties and such indemnified party or parties shall have
the right to select separate counsel to defend such action on behalf of such
indemnified party or parties. After notice from an indemnifying party to an
indemnified party of its election so to assume the defense thereof and approval
by such indemnified party of counsel appointed to defend such action (such
approval not to be unreasonably withheld or delayed), such indemnifying party
will not be liable to such indemnified party under this Section 8 for any legal
or other expenses, other than reasonable costs of investigation, subsequently
incurred by such indemnified party in connection with the defense thereof,
unless (i) such indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that in connection with such action the indemnifying party
shall not be liable for the reasonable expenses of more than one separate
counsel (in addition to one local counsel in any jurisdiction) for any
indemnified person in any one action or separate but substantially similar
actions in the same jurisdiction arising out of the same general allegations or
circumstances) or (ii) such indemnifying party does not promptly retain counsel
reasonably satisfactory to such indemnified party or (iii) such indemnifying
party has authorized the employment of counsel for such indemnified party at the
expense of the indemnifying party. After such notice from an indemnifying party
to an indemnified party, such indemnifying party will not be liable for the
costs and expenses of any settlement of such action effected by such indemnified
party without the written consent of such indemnifying party. An indemnifying
party will not, without the prior written consent of the indemnified party,
settle or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
may be sought hereunder (whether or not the indemnified party or any other
person that may be entitled to indemnification hereunder is a party to such
claim, action, suit or proceeding) unless such settlement, compromise or consent
includes an unconditional release of the indemnified party and such other
persons from all liability arising out of such claim, action, suit or proceeding
and does not contain any statement as to or finding of fault, culpability or
failure to act by or on behalf of such indemnified party.

(d) (i) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 8 is unavailable or insufficient, for any
reason, to hold harmless an indemnified party in respect of any losses, claims,
damages or liabilities (including,

 

25



--------------------------------------------------------------------------------

without limitation, any legal or other expenses incurred in connection with
defending or investigating any action or claim) (or actions in respect thereof)
(“Losses”), the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other, in order to provide for just and equitable
contribution, agree to contribute to the amount paid or payable by such
indemnified party as a result of such Losses to which the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other, may be
subject, in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other, from the offering of the Notes or (ii) if the
allocation provided by the foregoing clause (i) is unavailable for any reason,
not only such relative benefits but also the relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other, in
connection with the statements or omissions or alleged statements or omissions
that resulted in such Losses. The relative benefits received by the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other, shall
be deemed to be in the same proportion as the total proceeds from the offering
(before deducting expenses, but, for the avoidance of doubt, net of the Initial
Purchasers’ discounts) received by the Company bear to the total discounts,
commissions and fees received by the Initial Purchasers from the Company in
connection with the purchase of the Notes hereunder as set forth in the Final
Memorandum or this Agreement. The relative fault of the parties shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company, the Guarantors
or the Initial Purchasers, the parties’ intent, relative knowledge, access to
information and opportunity to correct or prevent such statement or omission,
and any other equitable considerations appropriate in the circumstances. The
Company, the Guarantors and the Initial Purchasers agree that it would not be
just and equitable if contribution were determined by pro rata allocation or by
any other method of allocation (even if the Initial Purchasers were treated as
one entity for such purpose) that does not take into account the equitable
considerations referred to above. Notwithstanding any other provision of this
paragraph (d), no Initial Purchaser shall be obligated to make contributions
hereunder that in the aggregate exceed the total discounts, commissions and fees
received by such Initial Purchaser from the Company in connection with the
purchase of the Notes hereunder, and no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ respective obligations to
contribute hereunder are several in proportion to their respective obligations
to purchase Notes as set forth on Schedule I hereto and not joint. For purposes
of this paragraph (d), each person, if any, who controls an Initial Purchaser
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act and each other person listed in Section 8(a) hereof shall have the
same rights to contribution as such Initial Purchaser, and each affiliate,
director or officer of the Company or any Guarantor and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, shall have the same rights to contribution as
the Company and the Guarantors.

(e) The obligations of the Company and the Guarantors under this Section 8 shall
be in addition to any obligations or liabilities which the Company and the
Guarantors may otherwise have and the obligations of the respective Initial
Purchasers under this Section 8 shall be in addition to any obligations or
liabilities which the Initial Purchasers may otherwise have.

 

26



--------------------------------------------------------------------------------

9. Survival. The respective representations, warranties, agreements, covenants,
indemnities and other statements of the Company, the Guarantors, their
respective officers, and the several Initial Purchasers set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement shall remain in full force and effect, regardless of (i) any
investigation made by or on behalf of the Company, the Guarantors, their
respective officers or directors or any controlling person referred to in
Section 8 hereof or any Initial Purchaser, its affiliates, directors, officers
and controlling persons and (ii) delivery of and payment for the Notes. The
respective agreements, covenants, indemnities and other statements set forth in
Sections 5, 8, 9, 13, 14, 15 and 16 hereof shall remain in full force and
effect, regardless of any termination or cancellation of this Agreement.

10. Termination. (a) The Representative may terminate this Agreement with
respect to the Notes by notice to the Company at any time on or prior to the
Closing Date in the event that the Company shall have failed, refused or been
unable to perform in any material respect all obligations and satisfy in any
material respect all conditions on its part to be performed or satisfied
hereunder at or prior thereto or if, at or prior to the Closing Date and after
the execution of this Agreement (i) trading in securities generally on the New
York Stock Exchange, the NASDAQ Stock Market, the Irish Stock Exchange, the
London Stock Exchange or in the over-the-counter market, or trading in any
securities of the Company on any exchange or in the over-the-counter market,
shall have been suspended or minimum or maximum prices shall have been
established on any such exchange or market; (ii) there has been a material
disruption in commercial banking or securities settlement, payment or clearance
services in the United States, the United Kingdom or Ireland; (iii) a banking
moratorium shall have been declared by New York or United States authorities or
by the competent governmental or regulatory authorities in the United Kingdom or
Ireland; or (iv) there shall have been (A) an outbreak or escalation of
hostilities between the European Union, any member state thereof or the United
States and any foreign power, (B) an outbreak or escalation of any other
insurrection or armed conflict involving the European Union, any member state
thereof or the United States, (C) the occurrence of any other calamity or crisis
or (D) any change in general economic, political or financial conditions which
has an effect on the U.S. financial markets or the international financial
markets that, in the case of any event described in this clause (iv), in the
sole judgment of the Representative, makes it impracticable or inadvisable to
proceed with the offering, sale and delivery of the Notes as disclosed in the
Preliminary Memorandum, the Offering Memorandum or the Final Memorandum,
exclusive of any amendment or supplement thereto.

(b) Termination of this Agreement pursuant to this Section 10 shall be without
liability of any party to any other party except as provided in Sections 5 and 8
hereof.

11. Defaulting Initial Purchasers. If, on the Closing Date, any Initial
Purchaser defaults in the performance of its obligations under this Agreement,
the non-defaulting Initial Purchasers shall be obligated to purchase the Notes
that such defaulting Initial Purchaser or Initial Purchasers agreed but failed
to purchase on the Closing Date (the “Remaining Notes”) in the respective
proportions that the principal amount of the Notes set opposite the name of each
non-defaulting Initial Purchaser in Schedule I hereto bears to the total number
of the Notes set opposite the names of all the non-defaulting Initial Purchasers
in Schedule I hereto; provided,

 

27



--------------------------------------------------------------------------------

however, that the non-defaulting Initial Purchasers shall not be obligated to
purchase any of the Notes on the Closing Date if the total amount of Notes which
the defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase on such date exceeds 10% of the total amount of Notes to be purchased
on the Closing Date, and no non-defaulting Initial Purchaser shall be obligated
to purchase more than 110% of the amount of Notes that it agreed to purchase on
the Closing Date pursuant to this Agreement. If the foregoing maximums are
exceeded, the non-defaulting Initial Purchasers, or those other purchasers
satisfactory to the Initial Purchasers and the Company who so agree, shall have
the right, but not the obligation, to purchase, in such proportion as may be
agreed upon among them, all the Remaining Notes. If the non-defaulting Initial
Purchasers or other Initial Purchasers satisfactory to the Initial Purchasers do
not elect to purchase the Remaining Notes, this Agreement shall terminate
without liability on the part of any non-defaulting Initial Purchaser or the
Company, except that the Company will continue to be liable for the payment of
expenses to the extent set forth herein.

Nothing contained in this Agreement shall relieve a defaulting Initial Purchaser
of any liability it may have to the Company for damages caused by its default.
If other purchasers are obligated or agree to purchase the Notes of a defaulting
or withdrawing Initial Purchaser, the Company or the Representative may postpone
the Closing Date for up to five full business days in order to effect any
changes in the Transaction Documents or in any other document or arrangement
that, in the opinion of counsel for the Company or Counsel for the Initial
Purchasers, may be necessary.

12. Information Supplied by Initial Purchasers. The statements set forth in the
second sentence of the sixth paragraph and seventh paragraph under the heading
“Plan of Distribution” in the Offering Memorandum and the Final Memorandum, to
the extent such statements relate to the Initial Purchasers, constitute the only
information furnished by the Initial Purchasers to the Company for the purposes
of Sections 1(a) and 8 hereof.

13. Notices. All communications hereunder shall be in writing and, if sent to
any of the Initial Purchasers, shall be delivered or sent by mail, telex or
facsimile transmission and confirmed in writing to Deutsche Bank AG, London
Branch, Winchester House, 1 Great Winchester Street, London EC2N 2DB, United
Kingdom, Attention: High Yield Capital Markets (fax: +44 (0)20 7547 2704) with a
copy to Cahill Gordon & Reindel LLP, 80 Pine Street, New York, New York 10005,
Attention: Luis Penalver and if sent to the Company or any Guarantor, shall be
delivered or sent by mail, telex or facsimile transmission and confirmed in
writing to the Company at Belden Inc., 1 North Brentwood Boulevard, 15th Floor,
St. Louis, Missouri 63105, Attention: Brian E. Anderson, with a copy to Vinson &
Elkins L.L.P., 1001 Fannin, Suite 2500, Houston, Texas, 77002, Attention: David
Stone. In accordance with the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), the Initial Purchasers are
required to obtain, verify and record information that identifies their
respective clients, including the Company, which information may include the
name and address of their respective clients, as well as other information that
will allow the Initial Purchasers to properly identify their respective clients.

14. Successors. This Agreement shall inure to the benefit of and shall be
binding upon the several Initial Purchasers, the Company and the Guarantors and
their respective

 

28



--------------------------------------------------------------------------------

successors and legal representatives, and nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any other person any legal
or equitable right, remedy or claim under or in respect of this Agreement, or
any provisions herein contained, this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of the several Initial Purchasers, the Company and the Guarantors and
their respective successors and legal representatives, and for the benefit of no
other person, except that (i) the indemnities of the Company contained in
Section 8 of this Agreement shall also be for the benefit of any affiliate,
director or officer of an Initial Purchaser and any person or persons who
control any Initial Purchaser within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act and (ii) the indemnities of the Initial
Purchasers contained in Section 8 of this Agreement shall also be for the
benefit of the affiliates, directors and officers of the Company and the
Guarantors, and any person or persons who control the Company or the Guarantors
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act. No purchaser of Notes from any Initial Purchaser shall be deemed a
successor to such Initial Purchaser because of such purchase.

15. Applicable Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by the laws of the State of
New York without giving effect to any conflicts of law provisions that would
apply the laws of another jurisdiction.

16. Consent to Jurisdiction and Service of Process; Waiver of Jury Trial.
(a) All judicial proceedings arising out of or relating to this Agreement may be
brought in any state or federal court of competent jurisdiction in the State of
New York, which jurisdiction is exclusive, and the Company and the Guarantors
hereby consent to the jurisdiction of such courts.

(b) Each party agrees that any service of process or other legal summons in
connection with any proceeding (whether based upon contract, tort or otherwise)
in any way arising out of or relating to this Agreement may be served on it by
mailing a copy thereof by registered mail, or a form of mail substantially
equivalent thereto, postage prepaid, addressed to the served party at its
address as provided in Section 13 hereof. Nothing in this Section 16 shall
affect the right of the parties to serve process in any other manner permitted
by law.

(c) Each of the Company, the Guarantors and the Initial Purchasers hereby waives
all right to trial by jury in any proceeding (whether based upon contract, tort
or otherwise) in any way arising out of or relating to this Agreement. Each of
the Company, the Guarantors and the Initial Purchasers agrees that a final
judgment in any such proceeding brought in any such court shall be conclusive
and binding upon it and may be enforced in any other courts in the jurisdiction
of which it is or may be subject, by suit upon any such judgment.

17. Authority of Representative. Any action by the Initial Purchasers hereunder
may be taken by Deutsche Bank AG, London Branch on behalf of the Initial
Purchasers, and any such action taken by Deutsche Bank AG, London Branch shall
be binding upon the Initial Purchasers.

 

29



--------------------------------------------------------------------------------

18. Judgment Currency.

(a) The Company and each of the Guarantors, jointly and severally, agree to
indemnify each Initial Purchaser, its directors, officers, affiliates and each
person, if any, who controls such Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, against any
loss incurred by such Initial Purchaser as a result of any judgment or order
being given or made for any amount due hereunder and such judgment or order
being expressed and paid in a currency (the “judgment currency”) other than
euros and as a result of any variation as between (i) the rate of exchange at
which the euro amount is converted into the judgment currency for the purpose of
such judgment or order, and (ii) the rate of exchange at which such indemnified
person is able to purchase euro with the amount of the judgment currency
actually received by the indemnified person. The foregoing indemnity shall
constitute a separate and independent obligation of the Company and each
Guarantor and shall continue in full force and effect notwithstanding any such
judgment or order as aforesaid. The term “rate of exchange” shall include any
premiums and costs of exchange payable in connection with the purchase of, or
conversion into, the relevant currency.

(b) Each Initial Purchaser, jointly and not severally, agrees to indemnify the
Company and the Guarantors and their respective affiliates, directors, officers,
and each person, if any, who controls any of the Company or the Guarantors
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, against any loss incurred by the Company or such Guarantor, as
applicable, as a result of any judgment or order being given or made for any
amount due hereunder and such judgment or order being expressed and paid in a
judgment currency and as a result of any variation as between (i) the rate of
exchange at which the euro amount is converted into the judgment currency for
the purpose of such judgment or order, and (ii) the rate of exchange at which
such indemnified person is able to purchase euro with the amount of the judgment
currency actually received by the indemnified person. The foregoing indemnity
shall constitute a separate and independent obligation of each Initial Purchaser
and shall continue in full force and effect notwithstanding any such judgment or
order as aforesaid. The term “rate of exchange” shall include any premiums and
costs of exchange payable in connection with the purchase of, or conversion
into, the relevant currency.

19. Agreement and Acknowledgment with Respect to the Exercise of Bail-in Powers.
Notwithstanding any other term of this Agreement or any other agreements,
arrangements or understandings between any Purchaser and any other party to this
Agreement, each of the parties to this Agreement acknowledges, accepts and
agrees to be bound by:

(a) the effect of the exercise of Bail-in Powers by the Relevant Resolution
Authority in relation to any BRRD Liability of a Purchaser (the “Relevant BRRD
Party”) to such other party under this Agreement, that (without limitation) may
include and result in any of the following, or some combination thereof:

(i) the reduction of all, or a portion, of the BRRD Liability or outstanding
amounts due thereon;

(ii) the conversion of all, or a portion, of the BRRD Liability into shares or
other securities or other obligations of the Relevant BRRD Party or another
person (and the issue to or conferral on such other party to this Agreement of
such shares, securities or obligations);

 

30



--------------------------------------------------------------------------------

(iii) the cancellation of the BRRD Liability; and

(iv) the amendment or alteration of any interest, if applicable, thereon, or the
dates on which any payments are due, including by suspending payment for a
temporary period; and

(b) the variation of the terms of this Agreement, to the extent necessary, to
give effect to the exercise of Bail-in Powers by the Relevant Resolution
Authority.

For purposes of this Section 19:

“Bail-in Legislation” means in relation to a member state of the European
Economic Area which has implemented, or which at any time implements, the BRRD,
the relevant implementing law, regulation, rule or requirement each as described
in the EU Bail-in Legislation Schedule from time to time;

“Bail-in Powers” means any Write-down and Conversion Powers as defined in
relation to the relevant Bail-in Legislation;

“BRRD” means Directive 2014/59/EU establishing a framework for the recovery and
resolution of credit institutions and investment firms;

“BRRD Liability” has the same meaning as in such laws, regulations, rules or
requirements implementing the BRRD under the applicable Bail-in Legislation;

“EU Bail-in Legislation Schedule” means the document described as such, then in
effect, and published by the Loan Market Association (or any successor person)
from time to time at http://www.lma.eu.com/; and

“Relevant Resolution Authority” means the resolution authority with the
authority to exercise any Bail-in Powers.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier, facsimile, email or other
electronic transmission (i.e., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

[The remainder of this page is intentionally left blank.]

 

31



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute an agreement binding the Company, the Guarantors and the
Initial Purchasers.

 

Very truly yours, BELDEN INC. By:  

/s/ Brian E. Anderson

Name:   Brian E. Anderson Title:   Senior Vice President, Legal,   General
Counsel and Corporate   Secretary BELDEN WIRE & CABLE COMPANY LLC BELDEN
HOLDINGS, LLC CDT INTERNATIONAL HOLDINGS LLC BELDEN 1993 LLC PPC BROADBAND, INC.
BELDEN FINANCE 2013 LP GARRETTCOM, INC. GRASS VALLEY USA, LLC PROSOFT
TECHNOLOGY, INC. VIA HOLDINGS I, INC. VIA HOLDINGS II, INC. TRIPWIRE, INC. By:  

/s/ William Tiszai

Name:   William Tiszai Title:   Treasurer

 

32



--------------------------------------------------------------------------------

Accepted as of the date hereof. DEUTSCHE BANK AG, LONDON BRANCH Acting on behalf
of itself and as Representative of the several Initial Purchasers listed on
Schedule I DEUTSCHE BANK AG, LONDON BRANCH By:  

/s/ Matthias Russwurm

  Name:   Matthias Russwurm   Title:   Managing Director By:  

/s/ Ray Dukes

  Name:   Ray Dukes   Title:   Vice President

 

33



--------------------------------------------------------------------------------

SCHEDULE I

INITIAL PURCHASERS

 

Initial Purchaser

   Aggregate Principal
Amount of Notes to be
Purchased from the Company  

Deutsche Bank AG, London Branch

   € 180,000,000  

Wells Fargo Securities International Limited

     112,500,000  

J.P. Morgan Securities plc

     90,000,000  

Canaccord Genuity Inc.

     22,500,000  

Seaport Global Securities LLC

     22,500,000  

Stifel, Nicolaus & Company, Incorporated

     22,500,000     

 

 

 

Total

   € 450,000,000     

 

 

 

 

S-I-1



--------------------------------------------------------------------------------

SCHEDULE II

GUARANTORS

 

Guarantor

  

Jurisdiction of Formation

BELDEN WIRE & CABLE COMPANY LLC    Delaware BELDEN HOLDINGS, LLC    Delaware CDT
INTERNATIONAL HOLDINGS LLC    Delaware BELDEN 1993 LLC    Delaware PPC
BROADBAND, INC.    Delaware BELDEN FINANCE 2013 LP    Delaware GARRETTCOM, INC.
   California GRASS VALLEY USA, LLC    Delaware PROSOFT TECHNOLOGY, INC.   
California VIA HOLDINGS I, INC.    Delaware VIA HOLDINGS II, INC.    Delaware
TRIPWIRE, INC.    Delaware

 

S-II-1



--------------------------------------------------------------------------------

SCHEDULE III

 

Subsidiary

  

Company’s Ownership Interest

Xuzhou Hirschmann Electronics Co. Ltd. (China)    50% GarrettCom India Pvt. Ltd.
(India)    49% Port GmbH (Germany)    25% Shanghai Hite-Belden Network
Technology Co., Ltd.    51% Hirschmann Automation & Control (Shanghai) Co. Ltd.
   50% Hirschmann Electronics (Hong Kong) Co. Ltd    50%

 

S-III-1



--------------------------------------------------------------------------------

EXHIBIT A

1. The Company is validly existing as a corporation and is in good standing
under the laws of the State of Delaware, with full corporate power and authority
necessary to own or lease its properties and to conduct its business, in each
case as described in the Offering Memorandum and the Final Memorandum in all
material respects. Each of the Covered Guarantors [DE only] is validly existing
as a corporation, limited partnership or limited liability company, as
applicable, and is in good standing under the laws of the State of Delaware,
with full corporate or limited liability company power and authority, as
applicable, necessary to own or lease its properties and to conduct its
business, in each case as described in the Offering Memorandum and the Final
Memorandum in all material respects. The Company and each Covered Guarantor is
duly qualified to do business as a foreign entity and is in good standing under
the laws of each such jurisdiction set forth opposite the respective entity’s
name on Annex A hereto.

2. The Indenture has been duly and validly authorized, executed and delivered by
the Company and the Covered Guarantors and (assuming the due authorization,
execution and delivery thereof by the Trustee and the Guarantors other than the
Covered Guarantors) constitutes the valid and legally binding agreement of the
Company and the Guarantors, enforceable against each of them in accordance with
its terms, except that the enforcement thereof may be subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles and an implied covenant of good faith and fair dealing, regardless of
whether enforcement is considered in a proceeding in equity or at law
(collectively, the “Enforceability Exceptions”).

3. The Notes have been duly and validly authorized, executed and delivered by
the Company and, when paid for by the Initial Purchasers in accordance with the
terms of the Purchase Agreement (assuming the due authorization, execution and
delivery of the Indenture by the Trustee and the Guarantors other than the
Covered Guarantors, and due authentication and delivery of the Notes by the
Trustee in accordance with the Indenture), will constitute the valid and legally
binding obligations of the Company, entitled to the benefits of the Indenture,
and enforceable against each of them in accordance with their terms, except that
the enforcement thereof may be subject to the Enforceability Exceptions.

4. The Guarantees have been duly and validly authorized, executed and delivered
by the Covered Guarantors and, when the Notes have been paid for by the Initial
Purchasers in accordance with the terms of the Purchase Agreement (assuming
(i) the due authorization, execution and delivery of the Guarantees by the
Guarantors other than the Covered Guarantors, (ii) the due authorization,
execution and delivery of the Indenture by the Trustee and the Guarantors other
than the Covered Guarantors, and (iii) the due authentication and delivery of
the Guarantees by the Guarantors other than the Covered Guarantors in accordance
with the Indenture), will constitute the valid and legally binding obligations
of the Guarantors, entitled to the benefits of the Indenture, and enforceable
against each of them in accordance with their terms, except that the enforcement
thereof may be subject to the Enforceability Exceptions.

 

A-1



--------------------------------------------------------------------------------

5. The Purchase Agreement has been duly authorized, executed and delivered by
the Company and the Covered Guarantors.

6. The execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby (including, without
limitation, the issuance and sale of the Notes to the Initial Purchasers and the
issuance of the Guarantees) will not constitute or result in a breach or a
default under (or an event that with notice or passage of time or both would
constitute a default under) any of (i) the certificate of incorporation or the
bylaws of the Company or the comparable organizational documents of the Covered
Guarantors, or (ii) any statute or any judgment, order or regulation of any
court or arbitrator or governmental or regulatory authority known to such
counsel, except, with respect to clause (ii) only, for any such conflict,
breach, violation or default that would not reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect. With respect to
clause (ii) above, such counsel need not express any opinion as to the
applicability of any federal or state securities or Blue Sky laws or federal or
state antifraud laws, rules or regulations.

7. No consent, approval, authorization or order of any governmental authority is
required for the issuance and sale by the Company of the Notes and the issuance
of the Guarantees by the Guarantors or the consummation by the Company and the
Guarantors of the other transactions contemplated by the Purchase Agreement,
except (i) such as may be required under state securities or Blue Sky laws, as
to which such counsel need not express any opinion, (ii) such as may be required
under federal securities laws, as to which such counsel need not express any
opinion other than the opinion provided in paragraphs 8 and 9 below, and
(iii) those which have previously been obtained.

8. None of the Company and the Guarantors are, and immediately after the sale of
the Securities to be sold pursuant to the Purchase Agreement and the application
of the proceeds from such sale (as described in the Offering Memorandum and the
Final Memorandum under the caption “Use of Proceeds”) will be, an “investment
company” as such term is defined in the Investment Company Act.

9. Assuming the accuracy of the representations, warranties and agreements of
the Company, the Guarantors and the Initial Purchasers contained in the Purchase
Agreement, no registration under the Securities Act is required in connection
with the sale of the Notes to the Initial Purchasers or in connection with the
initial resale of the Notes by the Initial Purchasers, in each case as
contemplated by the Purchase Agreement, the Offering Memorandum and the Final
Memorandum.

10. The statements under the captions “Description of Notes” and “Certain United
States Federal Income Tax Considerations” in the Offering Memorandum and the
Final Memorandum, insofar as such statements relate to statements of law or
summaries of documents referred to therein or of legal conclusions, have been
reviewed by such counsel and such statements of law and summaries of documents
are accurate in all material respects.

In addition, such counsel shall also state that it has participated in
conferences with representatives of the Company and the Guarantors and with
representatives of the Company’s independent accountants at which conferences
the contents of the Offering Memorandum and the

 

A-2



--------------------------------------------------------------------------------

Final Memorandum and any amendment and supplement thereto and related matters
were discussed. Although such counsel has not undertaken to determine
independently, and does not assume any responsibility for, or express any
opinion regarding the accuracy, completeness or fairness of the statements
contained in the Offering Memorandum and the Final Memorandum (except as
expressly provided in paragraph 10 above), based upon the participation
described above, nothing has come to the attention of such counsel to cause such
counsel to believe that the Offering Memorandum, as of the Time of Sale, or that
the Final Memorandum, as of its date or at the Closing Date, contained or
contains any untrue statement of a material fact or omitted or omits to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. In making the
foregoing statement, such counsel need not express any comment or belief with
respect to the financial statements and notes and related schedules and other
financial and accounting data contained in or omitted from the Offering
Memorandum or the Final Memorandum.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

Deutsche Bank AG, London Branch

J.P. Morgan Securities plc

Wells Fargo Securities International Limited

Canaccord Genuity Inc.

Seaport Global Securities LLC

Stifel, Nicolaus & Company, Incorporated

c/o Deutsche Bank AG, London Branch

Winchester House

1 Great Winchester Street

London

EC2N 2DB

United Kingdom

 

  Re: Belden Inc. Offering of 3.375% Senior Subordinated Notes due 2027

Ladies and Gentlemen:

I am Senior Vice President, Legal, General Counsel and Corporate Secretary of
Belden Inc., a Delaware corporation (the “Company”). In that capacity I have
acted as counsel for the Company and the Guarantors (as defined below) with
respect to the matters described herein. This letter is being delivered in
response to the requirement in Section 6(a) of the Purchase Agreement dated
June 27, 2017 (the “Purchase Agreement”), among Deutsche Bank AG, London Branch,
as representative (the “Representative”) for the several purchasers listed on
Schedule I to the Purchase Agreement (the “Initial Purchasers”), the Company,
the guarantors listed on Schedule II to the Purchase Agreement (the
“Guarantors”) relating to the sale by the Company of €450,000,000 in aggregate
principal amount of the Company’s 3.375% Senior Subordinated Notes due 2027 (the
“Notes”) to be issued under the Indenture, dated as of July 6, 2017 (the
“Indenture”), among the Company, the Guarantors, Deutsche Trustee Company
Limited, as Trustee (the “Trustee”), Deutsche Bank AG, London Branch, as
Principal Paying Agent, and Deutsche Bank Luxembourg S.A., as Transfer Agent and
Registrar. The Notes are guaranteed pursuant to the guarantees to be issued by
the Guarantors on the date hereof, as evidenced by the Notations of Guarantees
(the “Guarantees,” and together with the Notes, the “Securities”). Unless
otherwise indicated, capitalized terms used but not defined herein shall have
the respective meanings set forth in the Purchase Agreement.

In connection with the preparation of this letter, I have among other things
read:

(a) the Preliminary Offering Memorandum, dated June 27, 2017, relating to the
offering and sale of the Notes (the “Preliminary Offering Memorandum”);

(b) the Supplement to the Preliminary Offering Memorandum, dated June 27, 2017
(the “Pricing Supplement” and, collectively with the Preliminary Offering
Memorandum, the “Offering Memorandum”);

 

B-1



--------------------------------------------------------------------------------

(c) the Offering Memorandum, dated June 27, 2017, relating to the offering and
sale of the Notes (the “Final Offering Memorandum”);

(d) an executed copy of the Purchase Agreement;

(e) an executed copy of the Indenture;

(f) the executed Notes and the executed Guarantees;

(g) a copy of the resolutions adopted by the Board of Directors of the Company
at a meeting held on [    ], 2017;

(h) a copy of the resolutions adopted by the Pricing Committee of the Board of
Directors, of the Company dated [    ], 2017, under authority delegated to him
by the Board of Directors;

(i) a copy of the resolutions adopted by the boards of directors of the
Guarantors dated [    ], 2017;

(j) copies of all certificates and other documents delivered in connection with
the sale of the Notes on the date hereof and the consummation of the other
transactions contemplated by the Purchase Agreement; and

(k) such other records, certificates and documents as I have deemed necessary or
appropriate in order to deliver the opinions set forth herein.

Subject to the assumptions, qualifications, exclusions and other limitations
which are identified in this letter, I advise you that:

1. To my knowledge and except as described in the Offering Memorandum and the
Final Offering Memorandum, there are no legal or governmental proceedings
pending to which the Company or any of its Subsidiaries is a party or of which
any property or assets of the Company or any of its Subsidiaries is the subject
that would, in the aggregate, reasonably be expected to have a Material Adverse
Effect; and to my knowledge and except as described in the Offering Memorandum
and the Final Offering Memorandum, no such proceedings are threatened or
contemplated by governmental authorities or others that would, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

2. The execution, delivery and performance by the Company and each of the
Guarantors (as applicable) of the Purchase Agreement, the Indenture, the Notes
and the Guarantees and the issuance and sale of the Securities as described in
the Offering Memorandum and the Final Memorandum do not and will not result in a
material breach, default or violation under any existing obligation of or
restriction on such entity under any agreements filed (including by
incorporation by reference) pursuant to Items 601(b)(l)(2),(4) or (10) of
Regulation S-K as an exhibit to the Company’s Annual Report on Form 10-K for the
year ended December 31, 2016 and any subsequent current reports on Form 8-K
(collectively, the “Material Agreements”), it being expressly understood that I
express no opinion as to any federal securities laws, securities laws of any
state or foreign jurisdiction (including “Blue Sky” laws), the

 

B-2



--------------------------------------------------------------------------------

indemnification and contribution provisions of the Purchase Agreement or the
effect of such entity’s performance of its obligations on such entity’s
compliance with financial covenants or covenants requiring financial
calculations. If a Material Agreement is governed by the laws of a jurisdiction
other than Missouri, I have assumed such Material Agreement is governed by the
laws of Missouri.

I am admitted to practice law in the State of Missouri and the opinion expressed
herein is limited to the present law of the State of Missouri and the federal
law of the United States. I express no opinion as to the laws of any other
jurisdiction. To the extent the opinions expressed herein are governed by laws
other than the State of Missouri or federal law of the United States, I have
assumed with your permission that the laws of each such other jurisdiction are
the same as the laws of the State of Missouri.

This opinion is expressly limited to the matters set forth above, and I render
no opinion, whether by implication or otherwise, as to any other matters. The
foregoing opinions are limited in all respects to existing applicable laws, each
as in effect on the date hereof I undertake no obligation or responsibility to
update or supplement my opinions set forth herein in response to subsequent
changes in the law or to reflect facts or circumstances that arise after the
date of this opinion and come to our attention.

This opinion letter is provided in my capacity as General Counsel to the Company
in connection with the transactions contemplated by the Purchase Agreement. You
may rely upon this letter only for the purpose served by the provision in the
Purchase Agreement cited in the initial paragraph of this letter in response to
which it has been delivered. Without my written consent: (i) no person
(including any person that acquires securities from you) other than you may rely
on this letter for any purpose; provided, however, my opinion may be relied upon
by the Trustee under the Indenture; (ii) this letter may not be cited or quoted
in any financial statement, prospectus, private placement memorandum or other
similar document; (iii) this letter may not be cited or quoted in any other
document or communication which might encourage reliance upon this letter by any
person or for any purpose excluded by the restrictions in this paragraph; and
(iv) copies of this letter may not be furnished to anyone for purposes of
encouraging such reliance.

 

Very truly yours, Brian E. Anderson, Esq. General Counsel, Belden Inc.

 

B-3



--------------------------------------------------------------------------------

Schedule A

 

BELDEN WIRE & CABLE COMPANY LLC BELDEN HOLDINGS, LLC CDT INTERNATIONAL HOLDINGS
LLC BELDEN 1993 LLC PPC BROADBAND, INC. BELDEN FINANCE 2013 LP

GARRETTCOM, INC.

GRASS VALLEY USA, LLC

PROSOFT TECHNOLOGY, INC.

VIA HOLDINGS I, INC.

VIA HOLDINGS II, INC. TRIPWIRE, INC.